 Hilary L. Barnes, #19669
 Philip J. Giles, #30340
 ALLEN BARNES & JONES, PLC
 1850 N. Central Avenue, Suite 1150
 Phoenix, Arizona 85004
 Office: (602) 256-6000
 Fax: (602) 252-4712
 Email: hbarnes@allenbarneslaw.com
         pgiles@allenbarneslaw.com

 Attorneys for the Debtor

                            UNITED STATES BANKRUPTCY COURT

                                    DISTRICT OF ARIZONA

 In re:                                         Chapter 11

 Bob Bondurant School of High Performance Case No. 2:18-bk-12041-BKM
 Driving, Inc.,
                                          MOTION FOR EXPEDITED HEARING ON
                Debtor.                   DEBTOR’S MOTION FOR ORDER
                                          GRANTING DEBTOR AUTHORITY TO
                                          ENTER INTO INSURANCE PREMIUM
                                          FINANCE AGREEMENT PURSUANT TO 11
                                          U.S.C. § 364(c)

          Pursuant to Local Bankruptcy Rule 9013-1(h), Bob Bondurant School of High

 Performance Driving, Inc. (“Debtor”), the debtor and debtor in possession in the above-

 captioned chapter 11 case (the “Case”), hereby requests the Court to enter an order setting an

 expedited hearing at its earliest convenience to consider the Motion For Order Granting Debtor

 Authority to Enter into Insurance Premium Finance Agreement Pursuant to 11 U.S.C. § 364(c)

 (“Motion”) [Dkt. No. 110], pursuant to which the Debtor requests from the Court approval and

 authority (a) to enter into an insurance premium finance agreement (the “Agreement”) with

 AFCO Credit Corporation (“AFCO”) to finance the payment of the Debtor’s insurance

 premiums, and (b) to grant to AFCO a security interest in (i) any and all unearned premiums and

 dividends that may become payable to the Debtor under the financed insurance policies in the

 event of cancellation of the related insurance policies; (ii) any loss payments that may reduce the

 unearned premiums, subject to any loss payee interests, and (iii) any interest in any state
 guarantee funds relating to any financed policy.



 {00145716}
Case 2:18-bk-12041-BKM         Doc 112 Filed 01/03/19 Entered 01/03/19 15:21:24                Desc
                                Main Document    Page 1 of 9
         The financing discussed in the Motion is crucial to the Debtor maintaining its insurance,

 protecting its operations, and preserving its cashflow. The premiums to be financed relate to

 insurance policies that took effect on January 1, 2019 (although the Debtor obtained an extension

 of its D&O policy to February 1, 2019). The Debtor worked with its insurance broker, Lovett &

 Touche, Inc. throughout December to obtain the insurance coverage, receiving confirmation of

 coverage on Friday, December 28, 2018 (before the long holiday weekend), and obtained the

 Agreement on January 2, 2019, the same day it filed the Motion. Without the financing, the

 Debtor will have no insurance, and without insurance, the Debtor cannot operate. Therefore, the

 Debtor respectfully requests the Court to set a hearing to consider the Motion at the earliest

 possible date.

         In support of this Motion for Expedited Hearing, the Debtor respectfully states as

 follows:

 I.      JURISDICTION AND VENUE

         1.       The Debtor filed a voluntary bankruptcy petition for relief in the District of

 Arizona under Chapter 11 on October 2, 2018. The Debtor continues to operate its business as a

 debtor-in-possession in accordance with Code §§ 1107 and 1108.

         2.       This Court has jurisdiction over the Case under 28 U.S.C. §§ 157 and 1334. This

 Motion is a core proceeding related to the administration of the bankruptcy estate under 28

 U.S.C. § 157(b)(2)(A).

         3.       The Debtor maintains its headquarters and principal place of business in

 Chandler, Arizona. Accordingly, venue for this Case is proper in this District under 28 U.S.C.

 §§ 1408 and 1409.

         4.       No trustee or examiner has been appointed in this case, nor has an official

 committee of unsecured creditors been appointed.

         II.      FACTUAL BACKGROUND

         5.       In the ordinary course of its business providing high performance driving
 instruction, the Debtor must maintain various insurance policies to protect its assets, its students,



 {00145716}                               -2-
Case 2:18-bk-12041-BKM          Doc 112 Filed 01/03/19 Entered 01/03/19 15:21:24                 Desc
                                 Main Document    Page 2 of 9
 and to continue its operations.

         6.     The required insurance policies are set forth as Exhibit A to the Motion and

 include a commercial and general liability policy, an excess coverage policy, and a management

 liability policy.   The commercial and general liability and excess coverage policies were

 effective on January 1, 2019, and the management liability policy becomes effective February 1,

 2019.

         7.     The Debtor worked with its insurance broker, Lovett & Touche, Inc., to obtain the

 coverages necessary to continue its operations, but did not receive confirmation of continued

 coverage until Friday, December 28, 2018.        The Debtor notified interested parties of the

 continuation of coverage as soon as it had confirmation. Lovett & Touche, Inc. was closed for

 the holiday until January 2, 2019.       The Debtor received the insurance premium financing

 agreement on January 2, 2019 and filed the Motion as soon as practicable.

         8.     After making reasonable efforts, the Debtor has been unable to locate any source

 of unsecured premium financing. Working with Lovitt & Touche, Inc., the Debtor contacted and

 negotiated with numerous insurance companies regarding coverage and payment terms, but none

 were willing to provide alternative payment terms to payment in full. The only company willing

 to finance the premium was AFCO, pursuant to the terms set forth in the Agreement.

         9.     As discussed in the Motion, at this time, the Debtor cannot pay the collective total

 of the annual premiums for the policies, which is $264,635.84. The Debtor cannot renew and/or

 obtain the insurance policies unless the premiums are financed.

         10.    The Agreement requires the Debtor to make a 35% down payment in the amount

 of $96,122.54 and to make 7 monthly payments, each in the amount of $25,928.70. The annual

 percentage rate is 5.0 percent. Under the Agreement, the total amount financed is $178,513.30,

 and the total payment amount is $181,500.90. The Debtor has sufficient funds to pay the

 required down payment.

         11.    To continue its insurance coverage, the Debtor requests the Court to consider the
 Motion on an expedited basis so that the Debtor’s operations are not disrupted and the estate’s



 {00145716}                                  -3-
Case 2:18-bk-12041-BKM             Doc 112 Filed 01/03/19 Entered 01/03/19 15:21:24            Desc
                                    Main Document    Page 3 of 9
 assets remain protected.

 III.    REQUESTED RELIEF

         12.    Pursuant to pursuant to Local Bankruptcy Rule 9013-1(h), the Debtor respectfully

 requests the Court to set an expedited hearing on an accelerated notice to consider the Motion.

 The Debtor has provided advance notice of this Motion for Expedited Hearing to certain parties-

 in-interest and is unaware of any parties who oppose or will oppose its request for an expedited

 hearing.

 IV.     NOTICE

         13.    Pursuant to the service list on the Motion, the Motion was provided to the

 following parties, who will also receive immediate notice of this Motion for Expedited Hearing:

 Lovitt & Touche, Inc.                            Elizabeth C. Amorosi
 7202 E. Rosewood, 2nd Floor, #200                OFFICE OF THE UNITED STATES
 Tucson, AZ 85710                                 TRUSTEE
 lheppler@lovitt-touche.com                       230 N. First Avenue, Ste 204
 bwilder@lovitt-touche.com                        Phoenix, AZ 85003-1706
 rpassey@lovitt-touche.com                        Elizabeth.C.Amorosi@usdoj.gov
 tzelinko@lovitt-touche.com

 Warren J. Stapleton                              Michelle E. Shriro
 OSBORN MALEDON                                   SINGER & LEVICK, P.C.
 2929 N. Central Ave., Ste 2100                   16200 Addison Road, Suite 140
 Phoenix, AZ 85012                                Addison, TX 75001
 wstapleton@omlaw.com                             mshriro@singerlevick.com
 Attorneys for Sun Valley Marina Development      Attorneys for Moses Smith Racing LLC
 Corp.

 Thomas E. Littler                                Sheryl L. Toby
 LITTLER, PC                                      DYKEMA GOSSETT PLLC
 341 W Secretariat Dr.                            39577 Woodward Ave., #300
 Phoenix, AZ 85284                                Bloomfield Hills, MI 48304
 telittler@gmail.com                              stoby@dykema.com
 Attorneys for Semple Marchal Cooper PLC          Attorneys for FCA US LLC

 Christopher C. Simpson                           Larry O. Folks
 STINSON LEONARD STREET LLP                       FOLKS HESS KASS, PLLC
 1850 N. Central Ave., #2100                      1850 North Central Ave., Suite 1140
 Phoenix, AZ 85004                                Phoenix, AZ 85004
 Christopher.simpson@stinson.com                  folks@folkshesskass.com
 Attorneys for FCA US LLC                         Attorneys for JPMorgan Chase Bank, NA




 {00145716}                             -4-
Case 2:18-bk-12041-BKM        Doc 112 Filed 01/03/19 Entered 01/03/19 15:21:24               Desc
                               Main Document    Page 4 of 9
 Leslie A. Berkoff                                   Jared G. Parker
 MORITT HOCK & HAMROFF LLP                           Parker Schwartz, PLLC
 400 Garden City Plaza                               7310 N. 16th St., Suite 330
 Garden City, NY 11530                               Phoenix AZ 85020
 lberkoff@moritthock.com                             jparker@psazlaw.com
 Attorneys for Unifi Equipment Finance, Inc.         Attorneys for Goodyear

 Christopher R. Kaup
 Richard C. Gramlich
 TIFFANY & BOSCO, P.A.
 Seventh Floor, Camelback Esplanade II
 2525 E. Camelback Rd.
 Phoenix, AZ 85016
 crk@tblaw.com
 rcg@tblaw.com
 Attorneys for Robert and Patricia C.
 Bondurant


         14.    Given the exigent circumstances here, the Debtor submits that it is not feasible to

 give any other notice. Accordingly, the Debtor requests that the Court waive and dispense with

 the requirement of any further notice for the Motion.

         WHEREFORE, the Debtor respectfully requests that the Court enter an order, the

 proposed form of which is attached hereto as Exhibit A, setting an expedited hearing to consider

 the Motion at the Court’s earliest convenience.

         DATED: January 3, 2019.

                                                         ALLEN BARNES & JONES, PLC

                                                         /s/ HLB #19669
                                                         Hilary L. Barnes
                                                         Philip J. Giles
                                                         1850 N. Central Avenue, Suite 1150
                                                         Phoenix, Arizona 85004
                                                         Attorneys for the Debtor

 E-FILED on January 3, 2019 with the U.S.
 Bankruptcy Court and copies served via ECF
 notice on all parties that have appeared in the case.
 COPY mailed same date via U.S. Mail to:

 OFFICE OF THE UNITED STATES TRUSTEE
 230 N. First Avenue, Suite 204
 Phoenix, AZ 85003-1706




 {00145716}                               -5-
Case 2:18-bk-12041-BKM          Doc 112 Filed 01/03/19 Entered 01/03/19 15:21:24              Desc
                                 Main Document    Page 5 of 9
 Lovitt & Touche, Inc.                         Elizabeth C. Amorosi
 7202 E. Rosewood, 2nd Floor, #200             OFFICE OF THE UNITED STATES
 Tucson, AZ 85710                              TRUSTEE
 lheppler@lovitt-touche.com                    230 N. First Avenue, Ste 204
 bwilder@lovitt-touche.com                     Phoenix, AZ 85003-1706
 rpassey@lovitt-touche.com                     Elizabeth.C.Amorosi@usdoj.gov
 tzelinko@lovitt-touche.com

 Warren J. Stapleton                           Michelle E. Shriro
 OSBORN MALEDON                                SINGER & LEVICK, P.C.
 2929 N. Central Ave., Ste 2100                16200 Addison Road, Suite 140
 Phoenix, AZ 85012                             Addison, TX 75001
 wstapleton@omlaw.com                          mshriro@singerlevick.com
 Attorneys for Sun Valley Marina Development   Attorneys for Moses Smith Racing LLC
 Corp.

 Thomas E. Littler                             Sheryl L. Toby
 LITTLER, PC                                   DYKEMA GOSSETT PLLC
 341 W Secretariat Dr.                         39577 Woodward Ave., #300
 Phoenix, AZ 85284                             Bloomfield Hills, MI 48304
 telittler@gmail.com                           stoby@dykema.com
 Attorneys for Semple Marchal Cooper PLC       Attorneys for FCA US LLC

 Christopher C. Simpson                        Larry O. Folks
 STINSON LEONARD STREET LLP                    FOLKS HESS KASS, PLLC
 1850 N. Central Ave., #2100                   1850 North Central Ave., Suite 1140
 Phoenix, AZ 85004                             Phoenix, AZ 85004
 Christopher.simpson@stinson.com               folks@folkshesskass.com
 Attorneys for FCA US LLC                      Attorneys for JPMorgan Chase Bank, NA


 Leslie A. Berkoff                             Jared G. Parker, Esq.
 MORITT HOCK & HAMROFF LLP                     Parker Schwartz, PLLC
 400 Garden City Plaza                         7310 N. 16th St., Suite 330
 Garden City, NY 11530                         Phoenix AZ 85020
 lberkoff@moritthock.com                       jparker@psazlaw.com
 Attorneys for Unifi Equipment Finance, Inc.   Attorneys for Goodyear.

 Christopher R. Kaup
 Richard C. Gramlich
 TIFFANY & BOSCO, P.A.
 Seventh Floor, Camelback Esplanade II
 2525 E. Camelback Rd.
 Phoenix, AZ 85016
 crk@tblaw.com
 rcg@tblaw.com
 Attorneys for Robert and Patricia C.
 Bondurant

 /s/ Carol McDonald




 {00145716}                             -6-
Case 2:18-bk-12041-BKM        Doc 112 Filed 01/03/19 Entered 01/03/19 15:21:24         Desc
                               Main Document    Page 6 of 9
                         Exhibit A


Case 2:18-bk-12041-BKM   Doc 112 Filed 01/03/19 Entered 01/03/19 15:21:24   Desc
                          Main Document    Page 7 of 9
                         UNITED STATES BANKRUPTCY COURT

                                  DISTRICT OF ARIZONA

 In re:                                        Chapter 11

 Bob Bondurant School of High Performance Case No. 2:18-bk-12041-BKM
 Driving, Inc.,
                                          ORDER SETTING FOR EXPEDITED
                Debtor.                   HEARING ON DEBTOR’S MOTION FOR
                                          ORDER GRANTING DEBTOR
                                          AUTHORITY TO ENTER INTO
                                          INSURANCE PREMIUM FINANCE
                                          AGREEMENT PURSUANT TO 11 U.S.C.
                                          § 364(c)

                                               Hearing Date: TBD
                                               Hearing Time: TBD
                                               Hearing Place: 230 N. First Street
                                                              Courtroom 701
                                                              Phoenix, AZ 85003

          Having reviewed and considered the Motion for Expedited Hearing on Debtor’s Motion

 for Order Granting Debtor Authority to Enter Into Insurance Premium Finance Agreement

 (“Motion for Expedited Hearing”) filed by the Bob Bondurant School of High Performance

 Driving, Inc. (“Debtor”), the debtor and debtor in possession in the above-captioned chapter 11

 case, the Debtor having complied with LBR 9103-1(h) and having provided adequate and proper

 notice of the Motion for Expedited Hearing under the circumstances to interested parties and all

 parties requesting ECF notice, and no other notice being necessary, and good cause appearing for

 the prompt consideration of the Debtor’s Motion For Order Granting Debtor Authority to Enter

 into Insurance Premium Finance Agreement Pursuant to 11 U.S.C. § 364(c) (“Motion”) [Dkt.
 No. 110],



 {00145741}
Case 2:18-bk-12041-BKM        Doc 112 Filed 01/03/19 Entered 01/03/19 15:21:24              Desc
                               Main Document    Page 8 of 9
         IT IS HEREBY ORDERED granting the Motion for Expedited Hearing.

         IT IS FURTHER ORDERED setting an expedited hearing on ___________ ___, 2019

 at ________ a.m./p.m. to be held at the United States Bankruptcy Court, District of Arizona,

 230 North First Avenue, 7th Floor, Courtroom 701, Phoenix, Arizona 85003 to consider the

 Motion.

         IT IS FURTHER ORDERED that the Debtor shall immediately serve a copy of this

 Order upon those parties receiving the Motion and the Motion for Expedited Hearing and file a

 certificate of service thereof.

                                    DATED AND SIGNED ABOVE




 {00145741}                                  -2-
Case 2:18-bk-12041-BKM             Doc 112 Filed 01/03/19 Entered 01/03/19 15:21:24      Desc
                                    Main Document    Page 9 of 9
